--------------------------------------------------------------------------------

Exhibit 10.4


PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT
 
THIS PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT, effective as of October 1,
2020 (as it may from time to time be amended, this “Agreement”), is entered into
by and between Atlantic Avenue Acquisition Corp, a Delaware corporation (the
“Company”), and ASA Co-Investment LLC, a Delaware limited liability company (the
“Purchaser”).
 
WHEREAS:
 
The Company intends to consummate an initial public offering of the Company’s
units (the “Public Offering”), each unit consisting of one share of the
Company’s Class A common stock, par value $0.0001 per share (each, a “Share”),
and one-half of one redeemable warrant as set forth in the Company’s
registration statement on Form S-1, filed with the Securities and Exchange
Commission (the “SEC”), File Number 333-248782 (the “Registration Statement”),
under the Securities Act of 1933, as amended (the “Securities Act”);
 
Each whole warrant entitles the holder to purchase one Share at an exercise
price of $11.50 per Share; and
 
The Purchaser has agreed to purchase an aggregate of 2,750,000 redeemable
warrants (or up to 3,044,643 redeemable warrants if the over-allotment option in
connection with the Public Offering is exercised in full) (the “Private
Placement Warrants”), each whole Private Placement Warrant entitling the holder
to purchase one Share at an exercise price of $11.50 per Share.
 
NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:
 
AGREEMENT
 
Section 1. Authorization, Purchase and Sale; Terms of the Private Placement
Warrants.
 
A.  Authorization of the Private Placement Warrants.  The Company has duly
authorized the issuance and sale of the Private Placement Warrants to the
Purchaser.
 
B.  Purchase and Sale of the Private Placement Warrants.
 
(i)  On the date of the consummation of the Public Offering or on such earlier
time and date as may be mutually agreed by the Purchaser and the Company (the
“Initial Closing Date”), the Company shall issue and sell to the Purchaser, and
the Purchaser shall purchase from the Company, 2,750,000 Private Placement
Warrants at a price of $1.00 per warrant for an aggregate purchase price of 
$2,750,000.00 (the “Purchase Price”), which shall be paid by wire transfer of
immediately available funds to the Company at least one day prior to the Initial
Closing Date in accordance with the Company’s wiring instructions; provided,
however, that the Purchase Price shall be reimbursed to the Purchaser if the
Initial Closing Date does not occur on the day following such wire payment. On
the Initial Closing Date, following the payment by the Purchaser of the Purchase
Price by wire transfer of immediately available funds to the Company, the
Company, at its option, shall deliver a certificate evidencing the Private
Placement Warrants purchased on such date duly registered in the Purchaser’s
name to the Purchaser, or effect such delivery in book-entry form.
 

--------------------------------------------------------------------------------

(ii)  On the date of the consummation of each closing (if any) of the
over-allotment option in connection with the Public Offering or on such earlier
time and date as may be mutually agreed by the Purchaser and the Company (each
such date, an “Over-allotment Closing Date”, and, each Over-allotment Closing
Date (if any) together with the Initial Closing Date, being sometimes referred
to herein as a “Closing Date”), the Company shall issue and sell to the
Purchaser, and the Purchaser shall purchase from the Company, an aggregate of up
to 294,643 Private Placement Warrants, in the same proportion as the amount of
the over-allotment option that is then so exercised, at a price of $1.00 per
warrant for an aggregate purchase price of up to $294,643.00 (if the
over-allotment option in connection with the Public Offering is exercised in
full) (the “Over-allotment Purchase Price”), which shall be paid by wire
transfer of immediately available funds to the Company at least one day prior to
such Over-allotment Closing Date in accordance with the Company’s wiring
instructions; provided, however, that the Over-allotment Purchase Price shall be
reimbursed to the Purchaser if such Over-allotment Closing Date does not occur
on the day following such wire payment.  On the Over-allotment Closing Date,
following the payment by the Purchaser of the Over-allotment Purchase Price by
wire transfer of immediately available funds to the Company, the Company shall,
at its option, deliver a certificate evidencing the Private Placement Warrants
purchased on such date duly registered in the Purchaser’s name to the Purchaser,
or effect such delivery in book-entry form.
 
C.  Terms of the Private Placement Warrants.
 
(i)  Each Private Placement Warrant shall have the terms set forth in a Warrant
Agreement to be entered into by the Company and a warrant agent, in connection
with the Public Offering (the “Warrant Agreement”).
 
(ii)  At the time of the closing of the Public Offering, the Company and the
Purchaser shall enter into a registration rights agreement (the “Registration
Rights Agreement”) pursuant to which the Company will grant certain registration
rights to the Purchaser relating to the Private Placement Warrants and the
Shares underlying the Private Placement Warrants.
 
Section 2. Representations and Warranties of the Company.  As a material
inducement to the Purchaser to enter into this Agreement and purchase the
Private Placement Warrants, the Company hereby represents and warrants to the
Purchaser (which representations and warranties shall survive each Closing Date)
that:
 
A.  Organization and Corporate Power.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the Company. 
The Company possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement and the Warrant
Agreement.
 
2

--------------------------------------------------------------------------------

B.  Authorization; No Breach.
 
(i)  The execution, delivery and performance of this Agreement and the Private
Placement Warrants have been duly authorized by the Company as of the Closing
Date.  This Agreement constitutes the valid and binding obligation of the
Company, enforceable in accordance with its terms.  Upon issuance in accordance
with, and payment pursuant to, the terms of the Warrant Agreement and this
Agreement, the Private Placement Warrants will constitute valid and binding
obligations of the Company, enforceable in accordance with their terms as of
each Closing Date.
 
(ii)  The execution and delivery by the Company of this Agreement and the
Private Placement Warrants, the issuance and sale of the Private Placement
Warrants, the issuance of the Shares upon exercise of the Private Placement
Warrants and the fulfillment of, and compliance with, the respective terms
hereof and thereof by the Company, do not and will not as of each Closing Date
(a) conflict with or result in a breach of the terms, conditions or provisions
of, (b) constitute a default under, (c) result in the creation of any lien,
security interest, charge or encumbrance upon the Company’s capital stock or
assets under, (d) result in a violation of, or (e) require any authorization,
consent, approval, exemption or other action by or notice or declaration to, or
filing with, any court or administrative or governmental body or agency pursuant
to the certificate of incorporation of the Company or the Bylaws of the Company
(in effect on the date hereof or as may be amended prior to completion of the
contemplated Public Offering), or any material law, statute, rule or regulation
to which the Company is subject, or any agreement, order, judgment or decree to
which the Company is subject, except for any filings required after the date
hereof under federal or state securities laws.
 
C.  Title to Securities.  Upon issuance in accordance with, and payment pursuant
to, the terms hereof and the Warrant Agreement, the Shares issuable upon
exercise of the Private Placement Warrants will be duly and validly issued,
fully paid and nonassessable.  Upon issuance in accordance with, and payment
pursuant to, the terms hereof and the Warrant Agreement, the Purchaser will have
good title to the Private Placement Warrants and the Shares issuable upon
exercise of such Private Placement Warrants, free and clear of all liens, claims
and encumbrances of any kind, other than (i) transfer restrictions hereunder and
under the other agreements contemplated hereby, (ii) transfer restrictions under
federal and state securities laws, and (iii) liens, claims or encumbrances
imposed due to the actions of the Purchaser.
 
D.  Governmental Consents.  No permit, consent, approval or authorization of, or
declaration to or filing with, any governmental authority is required in
connection with the execution, delivery and performance by the Company of this
Agreement or the consummation by the Company of any other transactions
contemplated hereby.
 
Section 3. Representations and Warranties of the Purchaser.  As a material
inducement to the Company to enter into this Agreement and issue and sell the
Private Placement Warrants to the Purchaser, the Purchaser hereby represents and
warrants to the Company (which representations and warranties shall survive each
Closing Date) that:
 
A.  Organization and Requisite Authority.  The Purchaser possesses all requisite
power and authority necessary to carry out the transactions contemplated by this
Agreement.
 
3

--------------------------------------------------------------------------------

B.  Authorization; No Breach.
 
(i)  This Agreement constitutes a valid and binding obligation of the Purchaser,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).
 
(ii)  The execution and delivery by the Purchaser of this Agreement and the
fulfillment of and compliance with the terms hereof by the Purchaser does not
and shall not as of each Closing Date conflict with or result in a breach by the
Purchaser of the terms, conditions or provisions of any agreement, instrument,
order, judgment or decree to which the Purchaser is subject.
 
C.  Investment Representations.
 
(i)  The Purchaser is acquiring the Private Placement Warrants and, upon
exercise of the Private Placement Warrants, the Shares issuable upon such
exercise (collectively, the “Securities”), for the Purchaser’s own account, for
investment purposes only and not with a view towards, or for resale in
connection with, any public sale or distribution thereof.
 
(ii)  The Purchaser is an “accredited investor” as such term is defined in Rule
501(a)(3) of Regulation D under the Securities Act.
 
(iii)  The Purchaser understands that the Securities are being offered and will
be sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations and warranties of the Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire such Securities.
 
(iv)  The Purchaser did not decide to enter into this Agreement as a result of
any general solicitation or general advertising within the meaning of Rule
502(c) under the Securities Act.
 
(v)  The Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by the Purchaser. 
The Purchaser has been afforded the opportunity to ask questions of the
executive officers and directors of the Company.  The Purchaser understands that
its investment in the Securities involves a high degree of risk and it has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to the acquisition of the
Securities.
 
(vi)  The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by the Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.
 
4

--------------------------------------------------------------------------------

(vii)  The Purchaser understands that: (a) the Securities have not been and are
not being registered under the Securities Act or any state securities laws, and
may not be offered for sale, sold, assigned or transferred unless (1)
subsequently registered thereunder or (2) sold in reliance on an exemption
therefrom; and (b) except as specifically set forth in the Registration Rights
Agreement, neither the Company nor any other person is under any obligation to
register the Securities under the Securities Act or any state securities laws or
to comply with the terms and conditions of any exemption thereunder.  In this
regard, the Purchaser understands that the SEC has taken the position that
promoters or affiliates of a blank check company and their transferees, both
before and after a Business Combination, are deemed to be “underwriters” under
the Securities Act when reselling the securities of a blank check company. 
Based on that position, Rule 144 adopted pursuant to the Securities Act would
not be available for resale transactions of the Securities despite technical
compliance with the requirements of such Rule, and the Securities can be resold
only through a registered offering or in reliance upon another exemption from
the registration requirements of the Securities Act.
 
(viii)  The Purchaser has such knowledge and experience in financial and
business matters, knowledge of the high degree of risk associated with
investments in the securities of companies in the development stage such as the
Company, is capable of evaluating the merits and risks of an investment in the
Securities and is able to bear the economic risk of an investment in the
Securities in the amount contemplated hereunder for an indefinite period of
time.  The Purchaser has adequate means of providing for its current financial
needs and contingencies and will have no current or anticipated future needs for
liquidity which would be jeopardized by the investment in the Securities.  The
Purchaser can afford a complete loss of its investment in the Securities.
 
(ix)  The Purchaser understands that the Private Placement Warrants shall bear
the legend substantially in the form set forth in the Warrant Agreement.
 
Section 4. Conditions of the Purchaser’s Obligations.  The obligations of the
Purchaser to purchase and pay for the Private Placement Warrants are subject to
the fulfillment, on or before each Closing Date, of each of the following
conditions:
 
A.  Representations and Warranties.  The representations and warranties of the
Company contained in Section 2 shall be true and correct at and as of such
Closing Date as though then made.
 
B.  Performance.  The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before such Closing Date.
 
C.  No Injunction.  No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.
 
D.  Warrant Agreement.  The Company shall have entered into a Warrant Agreement
with a warrant agent on terms satisfactory to the Purchaser.
 
Section 5. Conditions of the Company’s Obligations.  The obligations of the
Company to the Purchaser under this Agreement are subject to the fulfillment, on
or before each Closing Date, of each of the following conditions:
 
A.  Representations and Warranties.  The representations and warranties of the
Purchaser contained in Section 3 shall be true and correct at and as of such
Closing Date as though then made.
 
5

--------------------------------------------------------------------------------

B.  Performance.  The Purchaser shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser on or before such
Closing Date.
 
C.  No Injunction.  No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.
 
D.  Warrant Agreement.  The Company shall have entered into a Warrant Agreement
with a warrant agent on terms satisfactory to the Company.
 
Section 6. Termination.  This Agreement may be terminated at any time after
November 1, 2020 upon the election by either the Company or the Purchaser upon
written notice to the other party if the closing of the Public Offering does not
occur prior to such date.
 
Section 7. Survival of Representations and Warranties.  All of the
representations and warranties contained herein shall survive each Closing Date.
 
Section 8. Definitions.  Terms used but not otherwise defined in this Agreement
shall have the meaning assigned to such terms in the Registration Statement.
 
Section 9. Miscellaneous.
 
A.  Successors and Assigns.  Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors of the parties hereto whether so expressed or not.  Notwithstanding
the foregoing or anything to the contrary herein, the parties may not assign
this Agreement, other than assignments by the Purchaser to affiliates thereof.
 
B.  Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.
 
C.  Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, none of which need contain the signatures of more than one party,
but all such counterparts taken together shall constitute one and the same
agreement.
 
D.  Descriptive Headings; Interpretation.  The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement.  The use of the word “including” in this Agreement shall
be by way of example rather than by limitation.
 
E.  Governing Law.  This Agreement shall be deemed to be a contract made under
the laws of the State of New York and for all purposes shall be construed in
accordance with the internal laws of the State of New York.
 
F.  Amendments.  This Agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.
 
[Signature page follows]

6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.
 

 
COMPANY:
       
ATLANTIC AVENUE ACQUISITION CORP
           
By:
/s/ Ashok Nayyar
     
Name: Ashok Nayyar
     
Title:  Chief Executive Officer
         
PURCHASER:
       
ASA CO-INVESTMENT LLC
           
By:
/s/ Owen Littman
     
Name: Owen Littman

     
Title: Authorized Signatory




[ASA Co-Investment Private Placement Warrants Purchase Agreement (ASA
Co-Investment LLC)]





--------------------------------------------------------------------------------